Citation Nr: 0905414	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  08-25 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.

2.  Entitlement to a compensable rating for fracture of the 
mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1966 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
RO in Indianapolis, Indiana, which, in pertinent part, denied 
a 10 percent rating for multiple noncompensable disabilities 
under 38 C.F.R. § 3.324.  

The appellant testified before the undersigned at a December 
2008 hearing at the RO.  A transcript has been associated 
with the file.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant brought a claim for a compensable rating for 
fracture of the mandible in October 2007, after withdrawing a 
previous claim in September 2007.  The RO denied the claim in 
a November 2007 rating decision.  The appellant has submitted 
a Notice of Disagreement as to the mandible rating, first by 
discussing it in his July 2008 Form 9 perfecting the appealed 
issue addressed above and in the submission of November 2008 
statement by his representative.  The claim must be remanded 
to allow the RO to provide the appellant with a statement of 
the case (SOC) on this issue.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, 
the issue will be returned to the Board after issuance of the 
SOC only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Resolution of the appellant's 10 percent rating for multiple 
noncompensable disabilities claim is dependent, at least in 
part, on the outcome of the claim for an increase.  A grant 
on the increase rating claim would render the 38 C.F.R. 
§ 3.324 claim moot.  Therefore a decision by the Board on the 
appellant's 38 C.F.R. § 3.324 claim would at this point be 
premature.  See Harris v. Derwinski, 1 Vet. App 180, 183 
(1991) (two issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on 
an appellant's claim for the second issue).  


Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a statement 
of the case as to the issue of entitlement 
to a compensable rating for fracture of 
the mandible.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.

2.  Then, the RO should readjudicate the 
38 C.F.R. § 3.324 claim on the merits.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

